Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 10/28/2022. 
Claims 1-20 are pending.
Claims 1 and 10 have been amended. 
Claims 11-20 have been added. 

Response to Arguments
Claim Rejections under 35 USC § 112, second paragraph is withdrawn.
Applicant's argument(s) filed on 10/28/2022 with respect to claim(s) 1-10 have been fully considered but they are not persuasive


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rogynskyy et al (WO2019227062 A1) in view of Jorasch et al (US 20210399911 A1).
With respect to independent claims:
Regarding claim(s) 1, Rogynskyy et al teach a real-time live event system, comprising: a processor; a memory with executable code, the executable code causing the processor to (Fig.28, Rogynskyy,) 
a phase synchronizer to execute the four phases relating to the live event session in sequence, (Rogynskyy, [0238], the present disclosure further relates to systems and methods for using the node graph to manage, maintain, improve, or otherwise modify one or more systems of record by linking and or synchronizing electronic activities to one or more record objects of the systems of record.) [0187] FIG. 1 illustrates a tiered system architecture for aggregating electronic activities and synchronizing the electronic activities to one or more systems of record according to embodiments of the present disclosure;)
comprising: a first pre-event phase, in which the invitation is sent to the plurality of participants; (Rogynskyy, [0315], the tagging engine can be configured to assign an inbound tag to received electronic activities corresponding to meeting invitations and assign an outbound tag to electronic activities corresponding to meeting invitations transmitted to other people. Moreover, meetings can be tagged with additional tags, such as a“future” tag when a meeting is scheduled for a time in the future. The“future” tag is subsequently replaced with a“past" tag once the time at which the meeting is scheduled to occur is in the pas.)
a third post-event session phase, during which event data is analyzed; and (Rogynskyy, [0592], the node graph generation system 200 can analyze systems of record of different data source providers (for example, enterprises) to identify multiple account record objects representing the same company.)
a fourth event-session reporting phase, during which scoring and predictive engines execute and deliver post-event data relating to the live event session. (Rogynskyy, [0318], [0344], on the other hand, the tagging engine 265 can determine that the meeting is a conference call by applying the meeting type policy and determining if a phone number or dial-in instructions are provided in the electronic activity. Furthermore, the tagging engine 265 may receive information from other engines or modules of the system to determine if participants are in close proximity to one another, based on time zone and location estimation algorithms used to predict a location of a node as well as determine or predict the locations of the participants based on electronic activities that occur within a predetermined time window of the meeting time that involve the participants. Some of the rules rely on determining a predicted work schedule of the node, a predicted location of the node, and inferred behavior before and after the meeting that can be determined from other electronic activities. [0344], the tagging engine 265 can employ custom policies for tagging electronic activities. For instance, the tagging engine can tag every first meeting with a company as a new business meeting. The tagging engine can tag every meeting with a CXO title, such as CEO, CMO, COO, CLO, CFO, CSO, as CXO. The tagging engine can tag every meeting with CFO as finance. A reporting engine can then use these tags to generate custom reports for instance, a report identifying all new business meetings, or all activities involving finance, among others. [0448], the record object identification engine 315 can use the confidence scores of the record objects in the record object array to select a record object with which to match the electronic activity.)
However, the prior art fails to teach create a live event session among a plurality of participants by sending an invitation to the plurality of participants to enter the live event session with their presence to meet, wherein the live event session is one of a plurality of sequential live event sessions created over time; a real-time event-session controller configured to track a plurality of live events occurring in at least four phases of the live event session; a second event session initiation phase, during which the real-time event- session controller starts and closes the live event session;
Jorasch et al teach create a live event session among a plurality of participants by sending an invitation to the plurality of participants to enter the live event session with their presence to meet, (Jorasch, [0457], a meeting may refer to a single-event or session, such as a gathering that occurs from 2:00 PM to 3:00 PM on Apr. 5, 2025. In various embodiments, a meeting may refer to a series of events or sessions, such as to a series of ten sessions that occur weekly on Monday at 10:00 AM. The series of sessions may be related (e.g., they may all pertain to the same project, may involve the same people, may all have the same or related topics, etc.). As such, in various embodiments, the series of sessions may be referred to collectively as a meeting. Meetings may also include educational sessions like a Monday 2 PM weekly Physics class offered by a university for a semester. [0459], Meeting owner field 5106 may store an indication of a meeting owner (e.g., an employee ID, an employee name). A meeting owner may be an individual or a group of individuals who run a meeting, create a meeting, organize a meeting, manage a meeting, schedule a meeting, send out invites for a meeting, and/or who play any other role in the meeting, or who have any other relationship to the meeting.)
 wherein the live event session is one of a plurality of sequential live event sessions created over time; (Jorasch, [2241], the central controller 110 could track patterns of interaction by individuals or between individuals across meetings and across time.)
 a real-time event-session controller configured to track a plurality of live events occurring in at least four phases of the live event session; (Jorasch, [2241], the central controller 110 could track patterns of interaction by individuals or between individuals across meetings and across time.)
a second event session initiation phase, during which the real-time event- session controller starts and closes the live event session; (Jorasch, [0164] Start time field 2206 may store the time at which the activity started. End time field 2208 may store the time at which the activity ended.)
Therefore, it would have been obvious to a person of ordinary skill to use create a live event session among a plurality of participants by sending an invitation to the plurality of participants to enter the live event session with their presence to meet, wherein the live event session is one of a plurality of sequential live event sessions created over time; a real-time event-session controller configured to track a plurality of live events occurring in at least four phases of the live event session; a second event session initiation phase, during which the real-time event- session controller starts and closes the live event session; as taught by Jorasch et al. The motivation/suggestion would have been because there is a need to enhance the function of meetings and use of business software applications, safety protocols, authentication, gameplay experiences, recreational activities, household activities, social interactions and educational activities. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
Claim(s) 11 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 2, Rogynskyy-Jorasch teaches the real-time event system according to claim 1, further comprising: a login interface configured to automatically facilitate login for said plurality of participants by: identifying a first list of participants in a messaging system; (Rogynskyy, [0319], the tagging engine 265 or the system 200 can be configured to cause the system 200 to initiate a call to a phone number included in a meeting invite and responsive to joining the meeting, identify one or more participants of the meeting for instance, based on identifying the phone number from which each of the participants is calling in and comparing those phone numbers to the data in the node graph or node profiles used to generate the node graph, converting speech to text, voice recognition, voice footprinting, among others. In some embodiments, the tagging engine can determine the participants who attended the meeting based on the attendees that accessed a link to a web session and in some such embodiments, used their email address to log into the web session. In some embodiments, the tagging engine 265 can determine what time a participant joined, a level of contribution of the participant during the meeting, how long the participant attended the meeting for, and generate one or more additional tags based on one or more of the participants’ involvement.)
checking user identity for each participant in a database to determine if each user is of record in the database; (Rogynskyy, [1193] At step 4208, the data processing system 9300 may store an association between a participant identifier and participant engagement profile 4170 in one or more data structures. The data structure may be a data structure such as a class, list, array, database or other structure. The data processing system 9300 may store the association between a participant identifier and participant engagement profile 4170 in a system of record of a data source provider.)
if the user is of record, automatically locating user identity credentials for each user and an associated event, in the event there is no record found, tagging the user as a provisional new user and assigning new user identity credentials to the provisional new user; (Rogynskyy, [0377], the node resolution engine 245 may not be able to determine if the electronic activity matches any of the existing node profiles maintained by the node profile manager. In some such embodiments, the node resolution engine 245 can cause a new node profile to be generated and populated with values extracted from the electronic activity. Before the node resolution engine 245 or other module of the system 200 determines to generate a new node, the node resolution engine 245 can be configured to execute a node creation process.)
performing at least one of resolution and reconciliation actions with other information found for the provisional new user to determine a status for the provisional new user, wherein the other information includes at least one of a real name, IP address and a telephone number; and (Rogynskyy, [0377] the node resolution engine 245 can determine if the metadata of the electronic activity has attributes that are high confidence that match, such as phone number, Linkedln ID, or email address. At the initial stage, the node resolution engine 245 can create a temporary node because not enough information is known to match the electronic activity to an existing node. As a response to the electronic activity is received, additional information can be parsed from the response to the electronic activity, which can then be used to further populate the temporary node. The temporary node can then be matched to existing node profiles to determine if an existing node matches the temporary node. If so, the temporary node can be merged with the existing node profile. In some embodiments, the process of merging involves appending the temporary node with another node because there might be mutually exclusive information that should be added. 0727] FIG. 21 illustrates a block diagram of an example method 2100 to match electronic activities to record objects of systems of record with node profiles. The method 2100 can include maintaining a plurality of node profiles (BLOCK 2102). The method 2100 can include maintaining, by one or more processors of the data processing system 9300, a plurality of node profiles. Also referring to FIG. 6A, among others, each of the node profiles can correspond to a different unique entity, such as a person or company. Each of the node profiles can include a plurality of fields, such as, but not limited to name, email address, company, domain, telephone number. Each of the fields can include one or more value data structures. Each of the value data structures can include node field value and one or more entries corresponding to respective data points that support the node field value of the value data structure.)
if the status for the provisional new user determines no prior record of user identity credentials, adding the user as a new user with the new user identity credentials to the database. (Rogynskyy, [0290], the first weight may be greater than the second weight if the first match score is greater than the second match score. In some embodiments, if no nodes are found to match the electronic activity or the match score between the email message and any of the candidate node profiles is below a threshold, the node profile manager 220 can be configured to generate a new node profile to which the node profile manager assigns a unique node identifier 602. The node profile manager 220 can then populate various fields of the new node profile from the information extracted from the electronic activity parser 210 after the parser 210 parses the electronic activity. [0005] At least one aspect of the present disclosure is directed to systems and methods for maintaining an electronic activity derived member node network. For example, a node profile for a member node in a node graph can include information such as first name, last name, company, and job title,)

Regarding claim(s) 3, Rogynskyy-Jorasch teaches the real-time event system according to claim 1, wherein the resolution action is performed by a collision-resolution engine to ensure that each user in the list of users in the database has unique identity credentials. (Rogynskyy, [0017] The method can include identifying, by the one or more processors, at least one candidate record object of the one or more record objects based on one or more tags assigned to the electronic activity. The method can include determining, by the one or more processors, for at least one of the participants of the electronic activity, a respective unique identifier used by the system of record corresponding to the data source provider to represent the participant.)

Regarding claim(s) 4, Rogynskyy-Jorasch teaches the real-time event system according to claim 1, wherein the list of users and user identity credentials in the database is dynamically and continuously updated by a user data packet. (Rogynskyy, the one or more processors can be configured to update the plurality of node profiles using the plurality of electronic activities.)

Regarding claim(s) 5, Rogynskyy-Jorasch teaches real-time event system according to claim 1, wherein the reconciliation action is performed by an inference engine configured to infer existence of a single user when the single user is participates as multiple participants in a session from difference devices. (Rogynskyy, [0710] The object field of the record object can identify an object owner or team, which can be user, contact, or team that is responsible for the account associated with a record object. Based on the values, the data processing system 9300 can identify a plurality of contact record objects that are associated with the object as candidate record objects [0559], The node graph generation system 200 can further detect information from the electronic activities or the one or more systems of record with which the node graph generation system 200 (or electronic activity linking engine 250) interacts in order to obtain, infer or determine additional information that can be added to the member node profile)

Regarding claim(s) 6, Rogynskyy-Jorasch teaches the real-time event system according to claim 1, further comprising: identifying a plurality of user identity credentials for a user across a plurality of different messaging systems including email, text and telephone. (Rogynskyy, [0248] Referring now to FIG. 5B, FIG. 5B illustrates an example call entry representing a phone call or other synchronous communication is shown. The call entry 525 can identify a caller 530, a location 532 of the caller, a time zone 534 of the caller, a receiver 536, a location 538 of the receiver, a time zone 540 of the receiver, a start date and time 542, an end date and time 544, a duration 548 and a list of participants 548. In some embodiments, the times at which each participant joined and left the call can be included. Furthermore, the locations from which each of the callers called can be determined based on determining if the user called from a landline, cell phone, or voice over IP call, among others. The call entry 525 can also include fields for phone number prefixes (e.g., 800, 866, and 877), phone number extensions, and caller ID information. [0243] As described herein, electronic activity can include any type of electronic communication that can be stored or logged. Examples of electronic activity can include electronic mail messages, telephone calls, calendar invitations, social media messages, mobile application messages, instant messages, cellular messages such as SMS, MMS, among others, as well as electronic records of any other activity, such as digital content, such as files, photographs, screenshots, browser history, internet activity, shared documents, among others.)

Regarding claim(s) 7, Rogynskyy-Jorasch teaches the real-time event system according to claim 1, wherein all information for each user in the list is collected and stored in a user information database, which is used by the prediction engine to make recommendations for each participant. (Rogynskyy, [0462], based on historical role assignments, the system 200 can predict which role the contact should be assigned for the present opportunity. In this way, the system 200 can make recommendations to the owner of the opportunity record object to add contacts to the opportunity or assign the contact an opportunity contact role.
Regarding claim(s) 8, Rogynskyy-Jorasch teaches teach the real-time event system according to claim 1, wherein if the status for the provisional new user determines a prior record of user identity credentials, resolving the user identity credentials and updating a record for an existing user. (Rogynskyy, [0377], the temporary node can then be matched to existing node profiles to determine if an existing node matches the temporary node. If so, the temporary node can be merged with the existing node profile. In some embodiments, the process of merging involves appending the temporary node with another node because there might be mutually exclusive information that should be added.)

Regarding claim(s) 9, Rogynskyy-Jorasch teaches teach the real-time event system according to claim 1, wherein a notification is sent to the user when the user identity credentials are approved. (Rogynskyy, [0472], the user can confirm or decline the addition of the linked electronic activity from the shadow system of record. Based on the approval or disapproval of the linked electronic activity, the system can update the matching strategies,)

Claim(s) 12 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 13 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 14 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 15 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.
Claim(s) 16 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
Claim(s) 17 is/are substantially similar to claim 7, and is thus rejected under substantially the same rationale.
Claim(s) 18 is/are substantially similar to claim 8, and is thus rejected under substantially the same rationale.
Claim(s) 19 is/are substantially similar to claim 9, and is thus rejected under substantially the same rationale.
	

2.	Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogynskyy et al (WO2019227062 A1) in view of Jorasch et al (US 20210399911 A1) in view of Williams et al (US 20140164511 A1).
Regarding claim(s) 10, Rogynskyy et al fail to teach the real-time event system according to claim 1, wherein a query survey is sent to the participants to solicit data on event satisfaction and a sentiment-recognition engine recognizes sentiment expression by context relating to the live event session.
Williams et al teach wherein a query survey is sent to the participants to solicit data on event satisfaction and a sentiment-recognition engine recognizes sentiment expression by context relating to the live event session. (Williams, [0035] Although request 252 asks the user to submit a "review" related to the activity (a review of their shopping experience), in particular embodiments, request 252 may ask for feedback in different formats, such as, by way of example and not limitation, a rating related to the event, for a response to a multiple-choice question, for any photos or video that the user may have taken in relation to the event, for a "Like" indication of the event, for a recommendation or testimonial, for the user to click on a link that takes the user to an input interface, etc.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein a query survey is sent to the participants to solicit data on event satisfaction and a sentiment-recognition engine recognizes sentiment expression by context relating to the live event session as taught by Williams et al. The motivation/suggestion would have been because there is a need to eliciting feedback from users, and particularly, to eliciting information from users for use in conjunction with a social-networking system. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
	
	Claim(s) 20 is/are substantially similar to claim 10, and is thus rejected under substantially the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WUJI CHEN/
Examiner, Art Unit 2449

/DAVID P ZARKA/Primary Patent Examiner, Art Unit 2449